IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 587-01


HAROLD MCCLINTON, JR., Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

HARRIS  COUNTY



 The opinion was delivered per curiam.  Cochran, J. filed a concurring opinion.  
Hervey, J. filed a dissenting opinion in which Johnson, J. joined. 

O P I N I O N



 Appellant was convicted of possession of cocaine and sentenced to twelve years in
prison.  Twenty days after his conviction and sentencing, the trial judge modified McClinton's
sentence to ten years in prison.  The Court of Appeals affirmed. (1)
	We granted the State's petition for discretionary review to address whether a trial court
has the power to reform a defendant's sentence after the defendant has already begun serving
the sentence.  We have determined that our decision to grant review was improvident. 
Therefore, the petition is dismissed.
DATE DELIVERED: December 10, 2003
PUBLISH
1.  McClinton v. State, 38 S.W.3d 747, 751 (Tex. App.--Houston [14th Dist.] 2001).